Baldwin, J.
I concur in the opinion and judgment. I think, *75however, that the plaintiff is not without remedy. The plaintiff sold to Blanchar and wife—they were to pay—the children were mere donees of them, receiving the benefit of this purchase. Blanchar and wife executed a mortgage on other property of which they were trustees ; this they had no right to do, so as to bind the property; but this arrangement was afterwards set aside, and then Blanchar and wife executed a mortgage on this property, which they had no power to do. On a judgment against Blanchar and wife, this property could be subjected, for the debt was created by Blanchar and wife previously to the conveyance to the children— which conveyance seems to have been a mere voluntary donation— and they being such donees, the conveyance by the act and credit of Blanchar and wife, though made to the wife as trustee for the children, would be, in equity and effect, a conveyance by Blanchar and wife to the children. But Blanchar and wife could not convey this property while they owed debts, so as to deprive the creditor of this means of payment, especially of a debt created for the purchase of the very property conveyed. But this remedy of the plaintiff can only arise after judgment on the notes, though, after judgment, he might sell the property under execution, or file a bill to subject it. The debt must be reduced to judgment before this property can be subjected.
I can see no difference between Blanchar and wife taking a deed in their own names for this property and then conveying it to these children, and their making this bargain, and getting the plaintiff to convey to them, or either, as trustees for the children. In either case, the contract made by them on their individual responsibility, for the conveyance of this property, would be in effect a gift or voluntary settlement upon the children. But the children could not get the property without paying for it. It would be fraudulent to do so, and a Court of Equity would hold the property as that of Blanchar and wife responsible for their debts, before it went as a mere donation to these children.